PER CURIAM:
By order of- the District Court of Appeal, First District, appellant’s Motion Requesting Review of Order Denying Bail Pending Appeal has been transferred to this Court pursuant to Florida Appellate Rule 2.1(a) (5) (d), 32 F.S.A.
From an examination of the record, we are unable to determine whether the trial court by its oral order denying bail directly passed upon the validity of Florida Statutes, Section 903.131, F.S.A. [Chapter 69-307], although the section’s constitutionality was challenged.
For the purpose of determining whether this Court has jurisdiction to review the order. denying bail under Article, V, Section 4(2), Florida' Constitution, F.S.A., we temporarily relinquish control of this cause to the trial court for the sole purpose of enabling the trial court to enter an appropriate order specifically stating the grounds for denying bail pending appeal. Upon entry of such order, a certified copy thereof, together with the instant record, shall be returned to this Court for appropriate disposition. See Merrill v. City of Miami, 203 So.2d 611 (Fla. 1967), and State v. Bruno, 104 So.2d 588 (Fla.1958).
It is so ordered.
ERVIN, C. J., and DREW, CARLTON, ADKINS and BOYD, JJ., concur.